 361317 NLRB No. 58FLAMINGO HILTON RENO1The Respondent's request for oral argument is denied.Flamingo Hilton Reno and United Brotherhood ofCarpenters, Western Council of Industrial
Workers, United Brotherhood of Carpenters
and Joiners of America, AFL±CIO. Case 32±CA±14578May 9, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGUpon a charge filed on March 9, 1995, the GeneralCounsel of the National Labor Relations Board issued
a complaint on March 21, 1995, alleging that the Re-
spondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union's
request to bargain following the Union's certification
in Case 32±RC±3855. (Official notice is taken of the
``record'' in the representation proceeding as defined
in the Board's Rules and Regulations, Secs. 102.68
and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part and
denying in part the allegations in the complaint, and
asserting affirmative defenses.On April 10, 1995, the General Counsel filed a Mo-tion for Summary Judgment. On April 12, 1995, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On April 26, 1995, the Re-
spondent filed a response opposing the motion and re-
questing oral argument.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response to the Notice to ShowCause, the Respondent admits that the Union was cer-
tified, but attacks the validity of the certification on the
basis of its objections to the election and the Board's
unit determination in the representation proceeding. In
addition, the Respondent denies that it has refused to
bargain with the Union and asserts as an affirmative
defense that the Union has failed to comply with the
reporting requirements of Nevada Revised Statute
(NRS) 463A governing labor organizations represent-
ing gaming casino employees.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-ceeding. We therefore find that the Respondent has notraised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).As for the Respondent's further contention that it isexcused from bargaining with the Union because the
Union has failed to comply with the reporting require-
ments set forth in NRS 463A, we find that this conten-
tion also does not raise any issue warranting a hearing
in this proceeding. The Respondent made similar con-
tentions in the underlying representation proceeding,
and the Respondent's contentions in that regard were
fully litigated and considered by the Board in that pro-
ceeding. To the extent that the Respondent now con-
tends that the Union's continued, post-certification,
failure to comply with NRS 463A likewise excuses its
failure to bargain with the Union, we reject this con-
tention as without merit. See Sahara Las Vegas Corp.,284 NLRB 337, 346 (1987), enfd. mem. 886 F.2d
1320 (9th Cir. 1989).Finally, we also reject the Respondent's contentionthat it has not in fact refused to bargain with the
Union. The Respondent admits that the Union re-
quested bargaining by letter dated February 24, 1995,
and that it responded thereto by letter dated February
27, 1995. Although the Respondent's February 27 let-
ter did not specifically refuse the Union's request, it
stated that the Respondent would not be able to make
a final decision on the Union's request until it knew
whether the Union had filed the required information
with the Nevada Gaming Control Board under NRS
463A.030 and the date of the filing. By conditioning
its agreement to bargain on such information (which,
as indicated above, is not a valid condition on the Re-
spondent's duty to bargain), we find that the Respond-
ent in effect refused to bargain with the Union. See id.Accordingly, we grant the Motion for SummaryJudgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material, the Respondent, a Nevada cor-poration with an office and place of business in Reno,
Nevada, has been engaged in the operation of a hotel-casino. During the 12-month period preceding issuance
of the complaint, the Respondent, in the course and
conduct of its business operations, derived gross reve-
nues in excess of $500,000, and in the cause and con-
duct of its business operations, purchased and received
goods or services valued in excess of $5000, which
originated outside the State of Nevada. We find that
the Respondent is an employer engaged in commerce
within the meaning of Section 2(6) and (7) of the Act
and that the Union is a labor organization within the
meaning of Section 2(5) of the Act. 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held August 18, 1994, theUnion was certified on February 22, 1995, as the col-
lective-bargaining representative of the employees in
the following appropriate unit:All full-time and regular part-time hotel employ-ees, employed by Respondent at its 225 North Si-
erra Street facility in Reno, Nevada; excluding all
gaming department employees, engineering de-
partment employees, general and administrative
department employees, marketing department em-
ployees, entertainment department employees,
managerial and confidential employees, profes-
sional employees, employees represented for col-
lective bargaining by other labor organizations,
guards, and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainOn or about February 24, 1995, the Union, by letter,requested the Respondent to bargain, and since on or
about February 27, 1995, the Respondent has refused.
We find that this refusal constitutes an unlawful refusal
to bargain in violation of Section 8(a)(5) and (1) of the
Act.CONCLUSIONOF
LAWBy refusing on and after February 27, 1995, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate,
the Respondent has engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Flamingo Hilton Reno, Reno, Nevada, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with United Brotherhood ofCarpenters, Western Council of Industrial Workers,
United Brotherhood of Carpenters and Joiners of
America, AFL±CIO as the exclusive bargaining rep-
resentative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time hotel employ-ees, employed by Respondent at its 225 North Si-
erra Street facility in Reno, Nevada; excluding all
gaming department employees, engineering de-
partment employees, general and administrative
department employees, marketing department em-
ployees, entertainment department employees,
managerial and confidential employees, profes-
sional employees, employees represented for col-
lective bargaining by other labor organizations,
guards, and supervisors as defined in the Act.(b) Post at its facility in Reno, Nevada, copies of theattached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 32 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply. 363FLAMINGO HILTON RENOAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United Broth-erhood of Carpenters, Western Council of Industrial
Workers, United Brotherhood of Carpenters and Join-
ers of America, AFL±CIO as the exclusive representa-
tive of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time hotel em-ployees, employed us at our 225 North Sierra
Street facility in Reno, Nevada; excluding all
gaming department employees, engineering de-
partment employees, general and administrative
department employees, marketing department em-
ployees, entertainment department employees,
managerial and confidential employees, profes-
sional employees, employees represented for col-
lective bargaining by other labor organizations,
guards, and supervisors as defined in the Act.FLAMINGOHILTONRENO